           Case 6:19-cr-06182-FPG Document 26 Filed 05/26/20 Page 1 of 1




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK


UNITED STATES OF AMERICA,

                               Plaintiff,

                                                                   ORDER

                -vs-                                               19-CR-6182

JEFFREY MACIEJEWSKI,

                               Defendant.


         Defendant, Jeffrey Maciejewski, Reg. No. 00687-509, was sentenced on February 20, 2020

to a term of 24 months imprisonment and allowed to voluntarily surrender to the Bureau of Prisons

(“BOP”). The defendant was initially notified to report to FMC Devens in Ayer, Massachusetts

on April 1, 2020 at or before 2:00 PM. On March 26, 2020, the Court granted defendant’s request

(Dkt. #21) and extended defendant’s surrender date to June 1, 2020. (Dkt. #23).

         By letter request filed May 21, 2020 (Dkt. #24), defendant once again asks this Court to

extend his surrender date to the BOP. The Court will grant defendant’s request, but no further

requests to extend the self-surrender date will be granted.

         Defendant’s voluntary surrender date will be extended until July l, 2020. Defendant

Jeffrey Maciejewski is to report to FMC Devens in Ayer, Massachusetts no later than 2:00

p.m. on July 1, 2020, or unless otherwise directed by the BOP to report at a later date or to a

different facility.

         IT IS SO ORDERED.

Dated:          May 26, 2020
                Rochester, New York

                                                      ____________________________________
                                                      FRANK P. GERACI, JR.
                                                      Chief United States District Judge
